DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The claim amendment filed on 02/28/2022 has been entered.  Claims 1-20 remain pending. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. (US 2019/0087630 A1) in view of Emerson and Cuming, “TRA-BOND F113SC”, Technical Data Sheet, March 2009, 2 pages. 



Regarding claim 12, an electronic device comprising: 

a housing including a surface that includes a screen display area and a sensing area configured to overlap the screen display area (


    PNG
    media_image1.png
    842
    960
    media_image1.png
    Greyscale


 );

a first panel disposed on the housing, the first panel including a first surface configured to face the surface of the housing and a second surface opposite to the first surface (figure 1B:


    PNG
    media_image2.png
    237
    1092
    media_image2.png
    Greyscale


 ), 

wherein the first panel includes a plurality of pixels configured to form the screen display area (


    PNG
    media_image3.png
    340
    690
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    95
    689
    media_image4.png
    Greyscale

 ); 

a second panel disposed on the second surface of the first panel (fig. 1B:


    PNG
    media_image5.png
    488
    620
    media_image5.png
    Greyscale

 ); 

an opening formed through the second panel; and a sensor disposed in the opening and coupled to the first panel, the sensor being configured to form the sensing area, wherein the sensor includes an ultrasonic sensor configured to sense biometric information of a user, based on ultrasonic waves passing through the sensing area (

    PNG
    media_image6.png
    782
    1325
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    364
    1045
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    998
    1067
    media_image8.png
    Greyscale

).

	Seo teaches an adhesive layer 121 for attaching the sensor 120 to the 1st panel 140:


    PNG
    media_image9.png
    465
    1736
    media_image9.png
    Greyscale



    PNG
    media_image10.png
    192
    694
    media_image10.png
    Greyscale


.

	Seo does not teach the newly added claim limitation of:  “wherein the sensor attached to the first panel by a first adhesive material and a second adhesive material that is different from the first adhesive material.”

Emerson and Cuming teaches a two-part optically clear epoxy adhesive comprising 1st and 2nd adhesive materials:

    PNG
    media_image11.png
    496
    1113
    media_image11.png
    Greyscale


It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to substitute, for the optically clear adhesive required by Seo (

    PNG
    media_image10.png
    192
    694
    media_image10.png
    Greyscale

),  the optically clear two-part epoxy taught by Emerson and Cuming, with motivation coming from Emerson and Cuming:

    PNG
    media_image12.png
    223
    753
    media_image12.png
    Greyscale

.

Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a “fundamental” operating principle of Seo, while the teaching of Emerson and Cuming continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result described in the previous paragraph above.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.  

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. (US 2019/0087630 A1) in view of Emerson and Cuming, “TRA-BOND F113SC”, Technical Data Sheet, March 2009, 2 pages, as applied to claim 12 above, and further in view of Cho et al. (US 2017/0372114 A1).

Regarding claim 16, Seo, of the Seo/ Emerson and Cuming combination as applied to claim 12 above (referred to below as just Seo) discloses:  the electronic device of claim 12, wherein the second panel includes: a shielding layer containing a metallic material (numeral 116:


    PNG
    media_image13.png
    390
    976
    media_image13.png
    Greyscale

); and a cushion layer containing a cushioning material (numeral 115:

    PNG
    media_image14.png
    556
    983
    media_image14.png
    Greyscale

).

	Seo does not teach a pattern layer having an embossing pattern formed thereon.

	Cho discloses a similar fingerprint sensor under a display panel and teaches an embossing layer (


    PNG
    media_image15.png
    470
    544
    media_image15.png
    Greyscale



    PNG
    media_image16.png
    176
    890
    media_image16.png
    Greyscale



It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to add to the second panel of Seo an embossing pattern layer as taught by Cho, in order to provide a “protective layer” that also provides the manufacture to provide a pattern of their choice to be embossed therein.  Further, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a “fundamental” operating principle of Seo, while the teaching of Cho continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result described in the previous paragraph above.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.  

Allowable Subject Matter
Claims 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claims 13-15, the Seo/ Emerson and Cuming combination as applied to claim 12 above, while teaching a two-part optically clear epoxy adhesive to attach the fingerprint sensor to the display panel, does not teach, “the first adhesive material includes a thermosetting material and the second adhesive material includes a UV curable material.”



    PNG
    media_image17.png
    72
    864
    media_image17.png
    Greyscale

	However, Panchawagh does not suggest both. 


Claims 1-11 and 17-20 are allowed.

The following is a statement of reasons for the indication of allowable subject matter (repeated verbatim from the non-final Office Action mailed on 11/29/2021):  

Seo, as applied to claim 12 above, does not teach the following elements of claim 1 (bolded and italicized elements below):

Regarding claim 1, an electronic device comprising: 
a housing; 
a display module that includes a first panel including a first surface, a second surface opposite to the first surface, and a plurality of pixels disposed between the first surface and the second surface, 
a cover layer disposed on the first surface of the first panel and configured to form one surface of the housing, and a second panel disposed on the second surface of the first panel; and
 a sensor coupled to the display module and configured to form a sensing area on the one surface of the housing, 

wherein the sensor includes an active area and an inactive area formed around the active area,
wherein a first adhesive material is formed between the active area and the first panel, and
wherein a second adhesive material different from the first adhesive material is formed between at least a portion of the inactive area and the first panel.

Regarding the element, “wherein the sensor includes an active area and an inactive area formed around the active area”, Seo teaches an ultrasonic fingerprint sensor ( 

    PNG
    media_image18.png
    256
    1013
    media_image18.png
    Greyscale

).  

	Ultrasonic fingerprint sensors are known to have active and inactive areas in the art, as is taught by Jiang et al, “Monolithic ultrasound fingerprint sensor”, Microsystems & Nanoengineering, Published:
20 November 2017, pages 1-27, who teaches an ultrasonic fingerprint sensor (see the Abstract at page 2), having an active and inactive areas (

    PNG
    media_image19.png
    579
    696
    media_image19.png
    Greyscale

). 
	
	However, Seo in combination with Jian still does not teach or suggest the claim 1 limitations of:

“wherein a first adhesive material is formed between the active area and the first panel, and
wherein a second adhesive material different from the first adhesive material is formed between at least a portion of the inactive area and the first panel.”



    PNG
    media_image17.png
    72
    864
    media_image17.png
    Greyscale

	However, Panchawagh does not suggest both. 

	Dependent claims 2-11 are allow by dependency to claim 1.

	Regarding claim 17, in like kind, the art of record described above does not teach or suggest the following highlighted claim limitations:

Regarding claim 17, a method for manufacturing a display module including a screen display area and a sensing area configured to overlap the screen display area, the method comprising: 
providing a display including an opening, 
wherein the display includes a front panel that includes a first surface including the screen display area and a second surface opposite to the first surface, 
and a rear panel disposed on the second surface, and the opening is formed through the rear panel to expose a first portion of the second surface; 
applying a thermosetting resin to at least part of the first portion in the opening;
attaching a sensor of an ultrasonic type to the thermosetting resin; 
injecting a UV curable adhesive between inner walls of the opening and the sensor, when the second surface is viewed from above; 
curing the UV curable adhesive by irradiating UV light to the UV curable adhesive; 
loading the display having the sensor attached thereto into a chamber and raising pressure in the chamber to remove bubbles from the thermosetting resin; and 
unloading the display from the chamber and thermally curing the thermosetting resin.

	Claims 18-20 are allowed by dependency to claim 17.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P WERNER whose telephone number is (571)272-7401. The examiner can normally be reached M-F, 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN P. WERNER
Primary Examiner
Art Unit 2665




/Brian Werner/Primary Examiner, Art Unit 2665